     Case 2:19-cv-02075-TLN-KJN Document 41 Filed 01/13/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    O.Z. MARTIN, et al.,                               No. 2: 19-cv-2075 TLN KJN P
12                       Plaintiff,
13           v.                                          ORDER
14    ROBERT FOX, et al.,
15                       Defendants.
16

17          Plaintiff is a state prisoner, proceeding without counsel, with a civil rights action pursuant

18   to 42 U.S.C. § 1983. Pending before the court is plaintiff’s motion for contempt of court and

19   sanctions. (ECF No. 36.) For the reasons stated herein, plaintiff’s motion is denied.

20          On October 14, 2020, the undersigned granted plaintiff’s motion to compel with respect to

21   request for production no. 1, third set. (ECF No. 35.) The undersigned ordered defendants to

22   provide plaintiff with a supplemental response to this request within thirty days. (Id.)

23          In the pending motion, plaintiff alleges that defendants provided him with a supplemental

24   response to request for production no. 1, third set, that does not respond to the request.

25          In their opposition to the pending motion, defendants states that after receiving plaintiff’s

26   motion for sanctions, defense counsel investigated the issue and learned that office staff

27   mistakenly served a draft of defendants’ initial responses to plaintiff’s third request for production

28   of documents instead of defendants’ supplemental response to request for production no. 1, third
                                                        1
     Case 2:19-cv-02075-TLN-KJN Document 41 Filed 01/13/21 Page 2 of 2


 1   set. (ECF No. 39-1 at 2.) On December 10, 2020, defendants served the corrected version of the

 2   supplemental response to request for production no. 1, third set, on plaintiff. (Id.)

 3          Because defendants have served plaintiff with a corrected version of the supplemental

 4   response, plaintiff’s motion for contempt is denied. The undersigned also finds that sanctions are

 5   not warranted.

 6          Accordingly, IT IS HEREBY ORDERED that plaintiff’s motion for contempt and

 7   sanctions (ECF No. 36) is denied.

 8   Dated: January 13, 2021

 9

10

11
     Mart2075.ord
12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
